Citation Nr: 0108010	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by headaches on a direct basis.

2.  Entitlement to service connection for a chronic 
disability manifested by upset/sour stomach on a direct 
basis.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for upset/sour stomach 
as a chronic disability resulting from an undiagnosed 
illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
disability manifested by sleep disturbance on a direct basis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to March 1992.  
The veteran's service records show that he received the 
Southwest Asia Service Medal with two bronze stars and the 
Kuwait Liberation Medal-Saudi Arabia.

The veteran filed a claim in July 1995 for service connection 
for disabilities to include sleep problems.  By rating 
decision in May 1996, service connection for sleep 
disturbance was denied on both a direct basis and as a 
chronic disability resulting from an undiagnosed illness.  
The veteran was notified of that decision by letter of June 
1996.  In October 1996, the veteran filed a request to reopen 
his claim for service connected disabilities.  This appeal 
arises from an April 1998 rating decision from the Winston-
Salem, North Carolina Regional Office (RO) that denied the 
veteran's claim for service connection for dyssomnia (claimed 
in part as sleep disturbance) both on a direct basis and as a 
chronic disability resulting from an undiagnosed illness; 
denied service connection for headaches both on a direct 
basis and as a chronic disability resulting from an 
undiagnosed illness; denied service connection for upset/sour 
stomach both on a direct basis and as a chronic disability 
resulting from an undiagnosed illness; and denied service 
connection for PTSD.  A Notice of Disagreement was filed in 
March 1999 and a Statement of the Case was issued in August 
1999.  A substantive appeal was filed in September 1999 with 
no hearing requested.  Also in September 1999, the veteran 
requested a hearing at the RO before a local hearing officer.  
In October 1999, the above-mentioned RO hearing was held. 

In this case, the claims for service connection for a sleep 
disturbance on a direct basis and as a chronic disability 
resulting from an undiagnosed illness were handled on a de 
novo basis in the April 1998 rating decision.  However, the 
Board is required to make an independent determination as to 
whether the evidence is new and material.

All issues except whether new and material evidence has been 
submitted to reopen the claim of service connection for sleep 
disturbance as a chronic disability resulting from an 
undiagnosed illness will be addressed in the Remand decision 
below.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  By rating decision dated in May 1996, the RO denied 
service connection for sleep disturbance as a chronic 
disability resulting from an undiagnosed illness.  The 
veteran was notified of that decision in June 1996.

3.  The veteran did not file a timely substantive appeal to 
that determination, and it became final.

4.  The additional evidence submitted in connection with the 
claim for service connection for sleep disturbance as a 
chronic disability resulting from an undiagnosed illness has 
not been considered previously and is so significant that it 
must be considered with all the evidence of record to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The May 1996 decision of the regional office that denied 
service connection for sleep disturbance as a chronic 
disability resulting from an undiagnosed illness is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).

2.  New and material evidence has been submitted since the 
May 1996 rating decision to reopen the veteran's claim 
concerning service connection for a sleep disturbance as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 5108 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in February 1982, no 
history of frequent trouble sleeping was reported. 

On a service separation examination in December 1985, no 
history of frequent trouble sleeping was reported.  On 
examination, there were no pertinent abnormalities. 

In July 1995, the veteran filed a claim for disabilities to 
include waking up every morning at approximately 0230 to 0330 
and being unable to go back to sleep, since his return from 
Saudi Arabia.

On a VA examination in July 1995, the veteran reported 
insomnia since his return from the Persian Gulf War.  He 
reported early awakening.  He reported that he did not have 
the same sleep pattern as he did prior to service.  He would 
get sleepy at 3:00 p.m. while he was working.  The diagnoses 
included sleep disturbance.  

In a May 1996 notation from the RO, it was indicated that 
three requests for service medical records had been made to 
the National Personnel Records Center with a response that 
the records were not on file.  Two additional requests were 
made to a different agency with no response.

In a May 1996 report of contact, the veteran indicated that 
he did not have a copy of the service medical records.  

By rating action of May 1996, service connection for sleep 
disturbance was denied as a chronic disability resulting from 
an undiagnosed illness.  The veteran was notified of this 
decision in June 1996.

Evidence received subsequent to the May 1996 rating action 
includes the following.

Included in the claims folder was a January 1997 VA 
examination of the hand.

On a VA psychological evaluation in February 1997, it was 
noted that the veteran had been in a motor vehicle accident 
in 1994, resulting in herniation of C4-5.  He stated that he 
had not hit his head and did not recall having blurred vision 
or headaches.  Additionally, the veteran reported that he 
described himself as not stressed out about anything except 
sleep problems and memory concerns.

Received was a January 1997 statement from the veteran's 
spouse, wherein she reported, in pertinent part, that no 
matter what time the veteran went to bed, he would awaken 
somewhere between the hours of 2:00 a.m. and 4:00 a.m. and 
hardly ever would go back to sleep. 

Included in the claims file was a VA Persian Gulf examination 
from January 1997, wherein the veteran reported that he 
currently had sleep disturbance and headaches that started in 
June 1991.  On examination, the head and psyche were 
clinically evaluated as normal.  A neurological examination 
was clinically evaluated as normal. 

On a February 1997 VA examination, the veteran reported a 
sleep disturbance that began directly although insidiously 
following his experience in the Gulf War.  His sleep 
disturbance had gradually gotten worse.  He currently had two 
jobs, as a cable installer and as a switchboard operator.  He 
reported that he would sleep from about 10:00 p.m. to around 
2:00 a.m. then he would awaken and have disrupted sleep from 
then until 6:00 a.m. when he would get up.  This happened 
nightly.  The veteran stated that he slept very well and 
solidly before 1992.  The diagnostic impressions included 
insomnia, unspecified, temporally linked to Desert Storm 
Action and excessive daytime sleepiness, possibly secondary 
to above, rule out secondary to obstructive sleep apnea or 
upper airway resistance syndrome.  

It was additionally noted that it was typical for many sleep 
disturbances to begin insidiously and a patient may not 
actually present to the physician with complaints until the 
sleep disturbance had been going on for many years.  This was 
true with narcolepsy which had a usual 15 year period between 
the time of onset of symptoms and diagnosis, as well as 
insomnia, which the veteran complained of, and was also 
frequently seen in sleep apnea.  Therefore, the usual time 
constraints for reporting an illness to make it service 
connected should not have been applied to sleep disorders for 
this reason.  The veteran's disturbed sleep could have been 
secondary to a number of things.  In consideration of his 
weight gain during the same time period that he had 
progressive disturbed sleep and excessive daytime sleepiness, 
obstructive sleep apnea needed to be considered.  He also 
might have upper airway resistance syndrome without full 
apneic events that could have similarly disturbed nighttime 
sleep and produced daytime sleepiness.  If he had no organic 
reason for sleep disturbance which a sleep test would clearly 
have delineated, then he would be considered to have 
insomnia.  In this regard, looking for underlying depression 
with an MMPI and/or testing for thyroid function to make 
certain there was not a metabolic etiology for his disturbed 
sleep should have been initiated.  

Received was the veteran's sleep log for the period from 
March 14 to April 4, with no year specified.  It was 
indicated that some nights the veteran would wake up between 
2:45 a.m. and 5:00 a.m. and would be unable to go back to 
sleep.  One night the veteran woke up at 1:30 a.m. and went 
back to sleep between 3:10 a.m. and 3:30 a.m.

On a VA treatment record from April 1997, in pertinent part, 
it was indicated that the veteran was constantly waking up 
between 2:00 a.m. and 4:00 a.m.  

Included in the claims folder was a VA examination regarding 
a disability not at issue.  

On a VA psychological evaluation in August 1997, the veteran 
reported that in either May or June 1990 [sic], while in the 
service, he returned to Hawaii after serving in the Gulf.  At 
this time, he began to experience sleep difficulty, including 
early awakening and difficulty falling back to sleep.  His 
supervisor suggested that he receive treatment for his 
condition from the VA after his discharge.  This has 
continued to be a problem.  The results of testing included 
that the evaluation results failed to support a diagnosis of 
PTSD in an individual with a history of sleep disturbance of 
unknown etiology.  There was some evidence of sleep 
disturbance, probably a result of the veteran's mildly 
excessive preoccupation with multiple physical problems.  The 
diagnostic impressions included dyssomnia not otherwise 
specified, by history.  

On a VA examination in September 1997, the veteran stated 
that he had a tendency to fall asleep throughout the day, and 
that he would find himself waking up between 2:00 a.m. and 
6:00 a.m. every morning.  He found it difficult to go to 
sleep.  The diagnoses included that the veteran had some 
complaints of sleep disturbance.  Sleep testing was 
recommended.  In March 1998, it was indicated that the 
veteran failed to report for sleep studies.  

On an additional September 1997 VA examination, the veteran 
stated that his main problem was that he had a sleep 
disturbance and was awake from about 2:00 a.m. to 6:00 a.m. 
every day.  He stated that he was tired during the day and 
when he had a day off, he would often nap.  

By rating action of April 1998, service connection for 
dyssomnia not otherwise specified (claimed as sleep 
disturbance) as a chronic disability resulting from an 
undiagnosed illness was denied.  

Received were treatment records from The Healing Place 
Chiropractic Clinic from May 1994 that include that the 
veteran was seen with complaints pertaining to disabilities 
not herein being discussed.  

Received were private treatment records from January 1999 to 
March 1999 regarding treatment for low back pain.  In January 
1999, the veteran's past medical history included insomnia.  

Associated with the claims file were treatment records from 
Wilmington Health Associates that pertain to disabilities not 
at issue.  Additionally, of relevance is a record from April 
1998 where it was noted that the veteran had a lot of trouble 
sleeping.  In May 1998, the veteran was seen with complaints 
of abdominal upset.  He additionally had complaints of a 
slight headache and slight neck ache.  Further, the veteran 
reported that he was not sleeping well.  In June 1998, the 
veteran reported that he was still sleeping poorly at night.  
In July 1998, it was indicated that the veteran was sleeping 
poorly as usual except when he took medication.  His sleeping 
problem had gone on for many years.  

At the RO hearing in October 1999, the veteran testified that 
prior to service he did not have any problems sleeping.  He 
first began having problems after the Gulf War.  He would get 
only three to four hours of sleep a night.  Prior to this he 
was able to sleep for seven or more hours a night.  This 
problem first began happening in the service, though he did 
not seek treatment.  He was still having the same problems 
almost every night.  He was currently taking sleeping pills.  

Included in the claims folder were VA treatment records from 
January 1999, October 1999, and February 2000 showing 
treatment for disabilities not currently at issue.  
Additionally of relevance is a record from January 1999 
wherein the veteran reported that he had problems with sleep 
since the Gulf War.  He would go to sleep around 10:00 p.m. 
and would wake up at 4:00 a.m.  The assessment included a 
history of PTSD with problems maintaining sleep.  It appeared 
that this was related to depression.  A sleep apnea history 
was very unlikely.  

In February 2000, it was indicated that the veteran 
experienced a number of symptoms of hyper-arousal.  He 
experienced nightly sleep disturbance with mid-sleep and 
early morning awakening.  He reported an average of four to 
five hours of sleep a night.  The diagnoses included PTSD.

II.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.
(c)	Compensation shall not be paid under 
this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.
(d)	For purposes of this section:
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
It is noted that legislation was enacted subsequent to these 
cases which eliminated the well grounded claim requirement.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen solely in accordance with the 
criteria found in 38 C.F.R. § 3.156.

It is noted that service medical records were not obtained 
prior to the May 1996 rating action.  In Hayre v. West, 188 
F.3d 1327, 1333 (1999), the Federal Circuit held that "in 
cases of grave procedural error, RO decisions are not final 
for purposes of direct appeal".  Specifically, that court 
held that an RO's failure to obtain the SMRs of the appellant 
that he had specifically requested be obtained and its 
failure to notify him of its failure to obtain them may have 
constituted a grave procedural error and, if so, then the RO 
decision at issue there was not final.  See id. at 1335 ("if 
the Court of Appeals for Veterans Claims finds that the RO 
breached the duty to assist in 1972, then the 1972 RO 
decision is not final for purposes of direct appeal").  In 
this case, the RO documented five requests to obtain the 
service medical records.  The veteran was contacted by 
telephone in May 1996 asking him if he had a copy of his 
service medical records.  He responded that he did not have 
same.  Importantly, the veteran's original claims form made 
no mention of treatment for sleep disturbance in service.  
Therefore, there was no grave procedural error in the manner 
in which the RO complied with the duty to assist in May 1996.

The RO denied the veteran's claim for service connection for 
a sleep disturbance as a chronic disability resulting from an 
undiagnosed illness in May 1996 under the regulations then in 
effect which provided that a chronic disability resulting 
from an undiagnosed illness must become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of ten 
percent or more not later than two years after the date on 
which the veteran last performed service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. §  3.317.  However, in April 
1997, the VA published a new rule, effective retroactive to 
November 2, 1994, to expand the time period to December 31, 
20001 within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest.  
62 Fed. Reg. 23,139 (April 29, 1997).  This change in 
regulation constitutes new and material evidence sufficient 
to reopen this claim.  Spencer v. Brown, 4 Vet. App. 283 
(1993).  

Further, the evidence submitted since the May 1996 rating 
action includes a VA examination from February 1997 wherein 
the diagnostic impression included that the veteran had 
insomnia, unspecified, temporally linked to Desert Storm 
action.  This evidence is likewise sufficient to reopen the 
veteran's claim for service connection for sleep disturbance 
in that the evidence is new in that it has not been 
considered previously and it is not cumulative of evidence 
already of record.  It is also material as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

Having found that new and material evidence sufficient to 
reopen the claim of service connection for a sleep 
disturbance as a chronic disability resulting from an 
undiagnosed illness has been presented, the VA must comply 
with the duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) for the specific 
requirements for developing claims.  For this reason, the 
underlying claim of service connection for a sleep 
disturbance as a chronic disability resulting from an 
undiagnosed illness must be Remanded to the RO for additional 
development.


ORDER

The claim concerning service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed illness 
is reopened.  To this extent the appeal is granted.  


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The duty to 
assist provisions have not been met with regard to the 
pending issues.  

For example, the record includes a July 1999 report of 
contact documenting that an employee of the VA contacted the 
veteran.  During this contact, the veteran reported that he 
was currently appealing a decision of the Social Security 
Administration (SSA) which denied him benefits.  Any Social 
Security Administration (SSA) decision granting or denying 
benefits to the appellant and the medical records upon which 
it was based must be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Additionally, there is an indication in the record that the 
veteran has had treatment for his claimed disabilities by a 
private provider, from a Hawaii VA Medical Center, and from 
the Durham, North Carolina VA Medical Center.  In particular, 
the veteran reported that he was treated for PTSD at the 
Hawaii VA Medical Center shortly after separation from 
service.  As part of the duty to assist, any such treatment 
records should be obtained. 

With regard to the claim of service connection for PTSD, the 
veteran has been diagnosed as having PTSD.  He alleged that 
his stressors occurred during the Persian Gulf War.  At the 
October 1999 RO hearing, the veteran reported his stressors 
to be witnessing dead bodies and the wreckage of enemy 
vehicles and experiencing chemical alarms while in the 
Persian Gulf.  At an August 1997 fee basis VA examination, 
the veteran reported stressors to include witnessing an 
allied vehicle that had been destroyed and had blood on it.  
He additionally reported being exposed to oil well fires.  
Finally, the veteran indicated a stressor was feeling 
responsible for the younger soldiers.  Another attempt should 
be made to obtain more detailed information from the veteran 
concerning his stressors.  Thereafter, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
should be contacted in order to verify the veteran's alleged 
stressors or combat service.  If the veteran engaged in 
combat with the enemy or if an alleged stressor is verified, 
the veteran should be afforded a VA psychiatric examination 
to confirm whether a verified stressor is the cause of any 
current PTSD.

The veteran is advised of the importance of appearing for 
scheduled examinations and the consequences for any failure 
to cooperate.  Applicable regulations provide, in pertinent 
part, as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In particular, the veteran should be 
notified of what evidence he needs to 
provide and what evidence the VA will 
provide in support of his pending claims.

2.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for PTSD, upset/sour stomach, 
headaches, and sleep disturbance either 
during service or since service.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  These should include any 
such records from a Hawaii VA Medical 
Center, including treatment for PTSD 
since March 1992, the Durham, North 
Carolina VA Medical Center, The Healing 
Place Chiropractic Clinic, and Wilmington 
Health Associates.  The veteran should 
also be asked to supply the names and 
addresses of all medical providers who 
treated him for injuries sustained in a 
reported automobile accident in 1994.  As 
to the undiagnosed disabilities for which 
the veteran is seeking service 
connection, he should be requested to 
submit evidence of nonmedical indicators 
of the existence of such conditions, such 
as documentation of time lost from work, 
evidence affirming changes in the 
veteran's physical abilities and 
appearance, etc. 

The veteran should additionally be 
requested to submit new and material 
medical evidence that a current chronic 
disability manifested by a sleep 
disturbance had its onset in service.  As 
part of this, the RO should inform the 
veteran of the evidence of a chronic 
disability as needed to substantiate a 
claim for service connection for a sleep 
disturbance, including medical opinions 
on diagnoses, causes, or onset of the 
disability, and lay statements by 
witnesses, family members, etc., if such 
evidence will help prove his claim. 

3.   The RO should contact the SSA and 
obtain legible copies of any decision 
that awarded or denied disability 
benefits to the veteran and the medical 
records considered in connection with the 
veteran's claim for benefits.  All 
records must be associated with the 
claims folder.

4.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that he alleges he was 
exposed to in service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  In particular, the veteran 
should respond to the following questions 
with as much specificity as possible:  
With regard to witnessing dead bodies, 
where was the veteran stationed and to 
what unit was he assigned, where and when 
did the incident take place, what were 
the names and units of those killed, what 
were the names and units of any others 
involved, and did the veteran report the 
incident(s) and to whom.  With regard to 
witnessing the wreckage of enemy and 
allied vehicles, where was the veteran 
stationed and to what unit was he 
assigned, where and when did the incident 
take place, what were the names and units 
of others involved, and did the veteran 
report the incident(s) and to whom.  With 
regard to chemical alarms, where was the 
veteran stationed and to what unit was he 
assigned, what was the frequency of the 
alarms, where and when did the 
incident(s) take place.  With regard to 
exposure to oil well fires, where was the 
veteran stationed and to what unit was he 
assigned, where and when did he witness 
the oil well fires, was he in the 
proximity of the fires, what activities 
was he involved in regarding the fires, 
did the veteran report any such exposure, 
were others involved, and if so, what 
were the names and units of the others 
involved.  With regard to experiences 
with other soldiers, including feeling 
responsible, what was the veteran's 
status with regard to the other soldiers, 
who was involved and what were their 
names and units, what was the veteran's 
unit and where was he stationed during 
these incidents, where and when did any 
incidents regarding the younger soldiers 
take place, did the veteran report any 
incidents. 

5.  Thereafter, the RO should contact the 
U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197 in an attempt to 
corroborate the veteran's alleged 
stressors.  His statements regarding 
descriptions of the stressors should be 
provided this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims file. 

6.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the veteran's unit.  If the names of 
any injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question.  

7.  Thereafter, the RO should make a 
determination as to whether the veteran 
engaged in combat or if any alleged 
stressor is verified.  

8.  Following completion of the above 
development, the veteran should be 
afforded a period of hospital observation 
and evaluation regarding his claim for 
service connection for sleep disturbance 
as a chronic disability resulting from an 
undiagnosed illness (if new and material 
evidence has been submitted to reopen his 
claim for service connection for a 
chronic disability manifested by sleep 
disturbance on a direct basis, the period 
of hospital observation and evaluation 
should also include consideration of this 
disability), a psychiatric examination to 
evaluate his claim for service connection 
for PTSD if the veteran served in combat 
or if any stressor was verified; a 
gastrointestinal examination regarding 
the claim for service connection for 
upset/sour stomach on a direct basis and 
as attributable to a chronic disability 
resulting from an undiagnosed illness; 
and a neurological examination regarding 
his claim for service connection for 
headaches on a direct basis and as 
attributable to a chronic disability 
resulting from an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination. 

I.  Psychiatric examination: (The claims 
folder must be made available to the 
examiner.  All indicated testing should 
be accomplished.)

PTSD:  If it is determined by the RO 
that the veteran either served in 
combat or if any alleged stressor is 
verified, the psychiatrist should 
render an opinion as to whether the 
veteran currently suffers from PTSD 
pursuant to the diagnostic criteria 
set forth in Diagnostic And 
Statistical Manual of Mental 
Disorders (DSM-IV); and, if so, is 
the diagnosis linked to a specific 
corroborated stressor event 
experienced while in service or to 
any verified combat service.  

II.  Gastrointestinal Examination:

(a) The examiner should note and 
detail all reported symptoms of 
upset/sour stomach.  The examiner 
should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to upset/sour stomach and indicate 
what precipitates and what relieves 
these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from upset/sour stomach. 

(c)  The examiner should 
specifically determine if the 
veteran's upset/sour stomach is due 
to a known diagnostic entity.  If 
not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's upset/sour stomach.  
Symptom-based "diagnoses" such as 
(but not limited to) "upset/sour 
stomach" are not considered as 
diagnosed conditions for 
compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

(e)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that 
this disability had its onset in 
service.  If the condition did not 
have its onset in service, the 
examiner should note the date of 
onset.  The underlined standard of 
proof should be utilized in 
formulating a response.

III.  Hospitalization for Sleep Study:

(a)  During hospitalization, the 
examiner should note and detail the 
veteran's reported symptoms 
regarding sleep disturbance.  He/she 
should also elicit information on 
the nature of the veteran's 
employment, the number of hours 
spent each day at work, athletic 
activities he participates in, the 
number of hours he sleeps each 
night, etc.

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms.  The examiner should also 
determine if it is at least as 
likely as not that the veteran has a 
known diagnostic entity responsible 
for his complaints.  If the symptoms 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or any other cause.

(c)  If a known diagnosis is 
present, the examiner should opine 
whether it is at least as likely as 
not that this disability had its 
onset in service.  The underlined 
standard of proof should be utilized 
in formulating a response.

IV.  Neurological Examination

(a)  The examiner should opine 
whether there are objective 
indications of chronic headaches for 
which a diagnosis cannot be 
established.  The examiner should 
also determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or any other cause.  The 
examiner should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record 
and the reasons therefor. 

(b)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that 
this disability had its onset in 
service.  If the condition did not 
have its onset in service, the 
examiner should note the date of 
onset.  The underlined standard of 
proof should be utilized in 
formulating a response.

(c)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

9.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO must assure that the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) have 
been complied with.  The RO should then 
again consider the veteran's claims.  If 
the veteran fails to appear for any 
examination or for the scheduled sleep 
study, the notice informing him of the 
time and place to report and the address 
to which notice was sent should be 
included in the claims folder.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


